Citation Nr: 9931829	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-19 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating 
(reduced to 10 percent) for service-connected residuals of a 
right leg fracture.  

2.  Entitlement to a compensable evaluation for service-
connected residuals of a right wrist fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to June 
1991, and from December 1992 to December 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 RO decision which granted 
service connection and a noncompensable rating for residuals 
of a right wrist fracture, and which reduced the rating for 
service-connected residuals of a right leg fracture from 20 
percent to 0 percent.  In a January 1998 decision, the RO 
assigned a higher rating of 10 percent for the veteran's 
service-connected right leg condition.  He continues to 
appeal for restoration of the prior 20 percent rating for the 
right leg condition, and for a compensable rating for the 
right wrist condition.

The Board notes that the veteran also initially appealed a 
March 1996 RO decision which denied service connection for 
residuals of a tailbone fracture.  However, that issue is not 
before the Board since, in an October 1997 statement 
submitted to the RO, the veteran withdrew the appeal of the 
issue.  38 C.F.R. § 20.204 (1999).


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a right leg 
(tibia and fibula) fracture were rated 20 percent for less 
than five years, and the RO reduced the rating to 10 percent.  
The evidence shows improvement in the condition since the 
prior rating.  Residuals of a right leg fracture now produce 
impairment which approximates that found in malunion with 
slight ankle disability; prior right common peroneal nerve 
impairment is no longer present.

2.  The veteran's service-connected residuals of a right 
wrist (major upper extremity) fracture are manifested by 
slight limitation of motion, including 55 degrees extension, 
70 degrees flexion, 25 degrees ulnar deviation, and 15 
degrees radial deviation.  


CONCLUSIONS OF LAW

1.  The RO properly reduced the rating for the residuals of a 
right leg fracture from 20 percent to 10 percent, and the 
criteria for a rating in excess of 10 percent are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.344, 4.71a, 
Diagnostic Code 5262 (1999).  

2.  The criteria for a compensable rating for residuals of a 
right wrist fracture are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5215 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from August 
1979 to June 1991, and from December 1992 to December 1995.  

Service medical records from the veteran's first period of 
service reveal that in November 1990 he fractured both bones 
of his right leg (tibia and fibula) while playing football.  
The initial treatment was cast immobilization and, in 
December 1990, he underwent surgery for an open reduction and 
internal fixation of the tibia.  A December 1990 
electromyogram (EMG) report reveals that the veteran began 
experiencing paresthesias in the lateral aspect of his right 
calf and decreasing motor strength distally in the right 
foot.  It was noted that the EMG study was consistent with 
post-traumatic common peroneal nerve injury.  A March 1991 
EMG report revealed minimal improvement.  An April 1991 
medical evaluation board report reflects diagnoses of 
fracture of both bones of the right leg, and right common 
peroneal nerve palsy with neurological impairment.  The 
medical evaluation board determined that the veteran was 
medically unfit for further military duty due to his right 
leg disability.  He was released from active duty in June 
1991, and placed on the Temporary Disability Retired List.

In July 1991, the veteran filed a claim for service 
connection for residuals of a right leg fracture, including 
right peroneal nerve palsy.  

In a July 1991 decision, the RO granted service connection 
for residuals of a right leg fracture, with a 20 percent 
evaluation, effective in June 1991.  

On VA examination in July 1993 (after the veteran had 
returned to active duty, although this was not known to the 
RO at the time), he complained of occasional pain and 
subjective decreased function.  Examination of the right 
lower extremity revealed well healed surgical incisions over 
the proximal tibia, a small incision medially over the distal 
tibia and a palpable screw medially, which was nontender.  
The veteran demonstrated excellent range of motion of the 
knee.  Range of motion of the ankle was from 15 degrees of 
dorsiflexion to 40 degrees of plantar flexion.  Clinical 
alignment of the right tibia appeared anatomic compared with 
the uninvolved side.  No pain to palpation over the entire 
length of the tibia was noted.  Motor examination of the 
lower leg revealed 4/5 peroneal strength and 4+/5 toe 
extension.  The diagnostic impression was history of a closed 
right tibial fracture with delayed intramedullary nailing.  
It was noted that the examination was consistent with injury 
to the motor branch of the peroneal nerve.  

In a July 1993 decision, the RO continued the 20 percent 
evaluation for the veteran's service-connected residuals of a 
right leg fracture.  The RO noted that results of more than 
one examination were appropriate to determine if the overall 
symptoms had improved to the point that a reduced evaluation 
should be considered.  

Service medical records from the veteran's second period of 
service reveal that in November 1994 he complained of sharp, 
constant right wrist pain after he fell off of a truck.  A 
November 1994 radiology report shows a transverse fracture of 
the right distal radius and into the joint space.  On 
examination for separation purposes in September 1995, some 
absence of dorsiflexion [apparently of the right ankle] 
secondary to surgical complaints was noted on clinical 
evaluation of the lower extremities.  A scar over the patella 
was also observed.  On the accompanying report of medical 
history, the veteran related a history of broken bones.  The 
veteran was released from active duty in December 1995.

In January 1996, the veteran filed a claim for service 
connection for a fracture of the right wrist.  He also 
requested compensation for his service-connected residuals of 
a right leg fracture.  

The veteran failed to report for a VA examination in March 
1996.

In a March 1996 decision, the RO granted service connection 
and a noncompensable rating for residuals of a right wrist 
fracture, and decreased the evaluation for service-connected 
residuals of a right leg fracture from 20 percent to 
noncompensable.  

On VA examination in December 1997, the veteran gave a 
history of a right leg fracture and reported that on occasion 
he had some swelling and pain of the right knee and ankle.  
Range of motion of the right knee was 0 to 140 degrees.  No 
evidence of ligamentous instability was demonstrated.  The 
veteran had no effusion, evidence of infection, or 
irritation.  The examiner noted an 8 cm anterior wound scar 
on the right leg, where a tibial rod had been inserted, and 
it was noted such was well-healed, non-tender, and totally 
benign.  It was noted that the tibia appeared to be well 
aligned.  There were palpable screws (from surgical hardware) 
on the medial face of the tibia.  The leg moved as a unit 
with no gross motion or crepitation observed.  The veteran 
did not have tenderness at the fracture site.  Range of 
motion of the right ankle was 20 degrees of dorsiflexion and 
40 degrees of flexion.  There was no evidence of instability 
or swelling of the right ankle.  The examiner noted that the 
veteran had a history of peroneal nerve palsy during prior 
treatment for his leg fracture and such symptoms were 
resolved.  The veteran reported that he had weakness and an 
inability to extend his great toe when his knee was extended.  
It was noted that when his knee was flexed he had excellent 
strength.  The examiner noted that he had intact sensation in 
both the deep and superficial peroneal nerve distributions.  
The examiner's impression was that the veteran had transient 
nerve praxia from the rodding and it was now essentially 
resolved.  It was noted that the veteran fractured his wrist 
during service in 1994 with swelling in the post-treatment 
period.  The veteran related that he was right-handed and was 
doing much better and essentially had no complaints.  Range 
of motion of the right wrist revealed 55 degrees of 
extension, 70 degrees of flexion, 25 degrees of ulnar 
deviation, and 15 degrees of radial deviation.  No 
crepitation was noted.  There was no ulna wrist pain.  The 
diagnostic impressions were status post tibia-fibula fracture 
treated with intramedullary rod fixation, with an apparent 
post-operative peroneal nerve palsy which was essentially 
resolved.  The examiner also noted a history of right wrist 
fracture treated with cast immobilization with some residual 
loss of motion but otherwise excellent functional result.  

X-rays of the right wrist at the December 1997 VA examination 
revealed no abnormality.  X-rays of the right tibia and 
fibula showed an intramedullary rod in place across an old 
distal tibial fracture.  

In a January 1998 decision, the RO assigned a 10 percent 
rating for the service-connected residuals of a right leg 
fracture, effective in December 1995.  

II.  Analysis

The veteran's claims are well grounded, meaning plausible.  
The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claims.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  



A.  Residuals of a Right Leg Fracture

The service-connected residuals of a right leg fracture were 
rated 20 percent effective in June 1991, and the RO reduced 
the rating to 10 percent effective in December 1995.  The 
prior 20 percent rating was in effect for less than five 
years, and thus various provisions concerning stabilization 
of disability ratings do not apply; reexamination disclosing 
improvement would justify a rating reduction.  38 C.F.R. 
§ 3.344(c).  Both the 1993 and 1997 VA examinations show 
improvement in the condition, and the Board agrees with the 
RO that a reduction in rating from 20 percent to 10 percent 
is proper.

The veteran's right leg disability includes a history of a 
fracture of the tibia and fibula.  Impairment of the fibula 
and tibia, with malunion, is rated 10 percent when there is 
slight knee or ankle disability, and it is rated 20 percent 
when there is moderate knee or ankle disability.  38 C.F.R. 
§ 4.71a, Code 5262.  

Service medical record from the veteran's first period of 
service reveal that in 1990 he sustained a fracture of the 
right tibia and fibula, and treatment included insertion of a 
rod on the tibia for fixation.  A 1990 EMG study was 
consistent with right common peroneal nerve injury.  The 1993 
VA examination showed essentially full range of motion of the 
right knee and ankle.  Right peroneal nerve injury was also 
noted.  During the most recent VA examination in 1997, the 
veteran complained of occasional swelling and pain in the 
right ankle and knee.  Range of motion of the right knee was 
from 0 to 140 degrees, which is normal.  38 C.F.R. § 4.71, 
Plate II.  No instability of the knee was noted.  Range of 
motion of the right ankle was 20 degrees of dorsiflexion 
(which is normal) and 40 degrees of plantar flexion (which 
represents minimal loss of motion).  Id.  There was no ankle 
instability.  The examination noted no actual malunion of the 
right tibia or fibula from old fracture, although the 
surgical rod is still in place on the distal tibia.  In 
addition, examination noted that symptoms related to the 
veteran's peroneal nerve palsy were resolved.  

In the judgment of the Board, the medical evidence shows 
impairment from residuals of a right leg fracture which 
approximates that found in malunion of the tibia and fibula 
with slight ankle disability (not even slight knee disability 
is shown).  This supports the current 10 percent rating under 
Code 5262.  The weight of the evidence shows the veteran does 
not have moderate ankle or knee impairment from the fracture 
residuals, and thus a higher rating of 20 percent is not 
warranted under this code.

The preponderance of the evidence is against the claim for 
restoration of the prior 20 percent rating for residuals of a 
right leg fracture, and no more than a 10 percent rating is 
warranted.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Residuals of a Right Wrist Fracture

The veteran is right-handed.  Limitation of motion of either 
wrist warrants a 10 percent rating when dorsiflexion is less 
than 15 degrees or when palmar flexion is limited in line 
with the forearm.  38 C.F.R. § 4.71a, Code 5215.  When these 
requirements are not shown, a 0 percent rating is assigned.  
38 C.F.R. § 4.31.  

Service medical records from the veteran's second period of 
active duty reveal that in 1994 he suffered a transverse 
fracture of the right distal radius.  During the 1997 VA 
examination, the veteran reported that his wrist was much 
better and he essentially had no complaints.  Range of motion 
testing revealed 55 degrees of extension, 70 degrees of 
flexion, 25 degrees of ulnar deviation, and 15 degrees of 
radial deviation.  This represents slight limitation of 
motion of the right wrist.  38 C.F.R. § 4.71, Plate I.  
However, such limitation does not approximate the restriction 
which is required for a 10 percent rating under Code 5215.  
In accordance with 38 C.F.R. § 4.31, a noncompensable rating 
is warranted.

The Board further notes that the evidence does not 
demonstrate additional range of motion loss due to pain on 
use or during flare-ups, especially not to the extent 
required for a compensable rating.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  In fact, the veteran 
had no complaints of right wrist pain during the most recent 
VA examination.  Therefore, a compensable rating on that 
basis is not warranted.  

The preponderance of the evidence is against a compensable 
evaluation for residuals of a right wrist fracture.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Restoration of a 20 percent rating (reduced to 10 percent) 
for service-connected residuals of a right leg fracture is 
denied.  

A compensable rating for service-connected residuals of a 
right wrist fracture is denied.  


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

 

